Case: 20-40144      Document: 00515959983         Page: 1     Date Filed: 07/30/2021




              United States Court of Appeals
                   for the Fifth Circuit                          United States Court of Appeals
                                                                           Fifth Circuit

                                                                         FILED
                                                                     July 30, 2021
                                  No. 20-40144
                                                                    Lyle W. Cayce
                                Summary Calendar                         Clerk


   United States of America,

                                                              Plaintiff—Appellee,

                                       versus

   Victor Montelongo,

                                                           Defendant—Appellant.


                   Appeal from the United States District Court
                       for the Southern District of Texas
                            USDC No. 1:18-CR-813-1


   Before Higginbotham, Higginson, and Duncan, Circuit Judges.
   Per Curiam:*
          The attorney retained to represent Victor Montelongo has moved for
   leave to withdraw and has filed a brief in accordance with Anders v. California,
   386 U.S. 738 (1967), and United States v. Flores, 632 F.3d 229 (5th Cir. 2011).
   Montelongo has not filed a response. We have reviewed counsel’s brief and


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-40144    Document: 00515959983         Page: 2   Date Filed: 07/30/2021




                                 No. 20-40144



   the relevant portions of the record reflected therein. We concur with
   counsel’s assessment that the appeal presents no nonfrivolous issue for
   appellate review. Accordingly, counsel’s motion for leave to withdraw is
   GRANTED, counsel is excused from further responsibilities herein, and
   the APPEAL IS DISMISSED. See 5th Cir. R. 42.2.




                                      2